324 F.2d 731
Woodrow W. GAINEY, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 20369.
United States Court of Appeals Fifth Circuit.
Nov. 14, 1963.

Woodrow W. Gainey, Jr., in pro. per.
Allen L. Chancey, Jr., Asst. U.S. Atty., Atlanta, Ga., Charles L. Goodson, U.S. Atty., for appellee.
Before TUTTLE, Chief Judge, and BROWN and BELL, Circuit Judges.
PER CURIAM.


1
This is an appeal from the denial of a motion under 28 U.S.C.A. 2255 to vacate Appellant's sentence imposed following his conviction of voluntary manslaughter committed within and at the United States Penitentiary in Fulton County, Georgia.  The sole ground of attack is that Georgia, not the United States, alone had power to prohibit or convict for this action.  As the offense was committed on lands purchased by the United States by the consent of the legislature of the State of Georgia, and the United States Penitentiary in Fulton County, Georgia, is a 'needful building' within the meaning of U.S.Const. art.  I, 8, cl. 17, the United States has legislative jurisdiction over those lands, United States v. Unzeuta, 1930, 281 U.S. 138, 50 S.Ct. 284, 74 L.Ed. 761; Battle v. United States, 1908, 209 U.S. 36, 28 S.Ct. 422, 52 L.Ed. 670.  Consequently the District Judge did not err in denying Appellant's motion to vacate sentence.


2
Affirmed.